Citation Nr: 0022724	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
bilateral periostitis of the tibias, to include the issue of 
separate evaluations under Diagnostic Code 5262.

2. Entitlement to a compensable evaluation for residuals of a 
rotator cuff injury of the left shoulder.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to April 
1997.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a May 1997 rating decision of the Regional Office 
(RO) that granted the veteran's claims for service connection 
for bilateral periostitis of the tibias, rated as 10 percent 
disabling, and for residuals of a rotator cuff injury to the 
left shoulder, rated as noncompensable (zero percent).  The 
veteran has disagreed with the rating assigned for each of 
these disabilities.  

The record shows that the veteran was scheduled to testify at 
a hearing before a Member of the Board at the RO in June 
2000.  However, he failed to report for the hearing.

The Board observes that at present, the veteran's service-
connected bilateral periostitis of the tibias is rated as a 
single disability under Diagnostic Code 5262.  As will be 
explained below, the Board believes that the issue of whether 
the veteran is entitled to a separate rating under Diagnostic 
Code 5262 for each tibia, may be reasonably inferred from the 
evidence of record.  Furthermore, since this same issue was 
considered and denied by the RO in its May 1997 rating 
decision, the Board will construe the issue, for purposes of 
this appeal, as listed on the cover page of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The periostitis of right and left tibias is manifested by 
pain and tenderness, with a full range of motion of the knees 
and ankles.

3. Disability from residuals of a rotator cuff injury of the 
left shoulder is manifested by pain on movement, but does not 
limit motion of the joint to shoulder level, and is not 
characterized by dislocation, malunion, or nonunion of the 
shoulder joint.

CONCLUSIONS OF LAW

1. The criteria for a separate 10 percent evaluation for 
periostitis of the right tibia are met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.21, 4.25, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

2. The criteria for a separate 10 percent evaluation for 
periostitis of the left tibia are  met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.21, 4.25, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (1999); 
Esteban, supra.

3. The criteria for an evaluation in excess of 10 percent for 
periostitis of right tibia are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.21, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.

4. The criteria for an evaluation in excess of 10 percent for 
periostitis of left tibia are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.21, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.

5.  The criteria for a 10 percent evaluation for residuals of 
a rotator cuff injury of the left shoulder are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 
(1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues currently under appellate consideration are the 
veteran's claims for an evaluation in excess of 10 percent 
for bilateral periostitis of the tibias (to include separate 
evaluations under Diagnostic Code 5262), and for a 
compensable evaluation for residuals of a rotator cuff injury 
of the left shoulder.  The Board finds that these claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
That is, the veteran has presented claims which are not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial history 
is to be considered, and a full description of the effects of 
the disability upon ordinary activity is also required.  
Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Thus, where the particular 
condition for which the veteran is service-connected is not 
listed, it may be rated by analogy to a closely related 
condition which approximates the anatomical location, 
symptomatology, and functional impairment.  38 C.F.R. 
§§ 4.20, 4.27; see also Lendenmann v. Principi, 3 Vet.App. 
345 (1992); Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide otherwise, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

As the veteran takes issue with the initial ratings assigned 
following the grants of service connection for the above-
noted conditions, the Board must evaluate all of the relevant 
evidence since military service.  In doing so, separate 
ratings may assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).


I.  An Increased Rating for Bilateral 
Periostitis of the Tibia

Factual background

The service medical records disclose that the veteran was 
examined for a Medical Evaluation Board in February 1997.  He 
described having anterior leg pain on both legs associated 
with basic training.  The symptoms persisted, and became so 
severe that he was unable to walk.  He was treated with 
stretching, anti-inflammatory, rest and non-steroidals.  His 
symptoms had gradually improved, but would recur as soon as 
he would resume activities.  A bone scan was consistent with 
a severe stress reaction, or periostitis.  X-rays showed no 
obvious stress fractures.  The diagnosis was bilateral 
periostitis of both tibia.  

By rating decision dated May 1997, the RO granted service 
connection for bilateral periostitis of both tibia.  A 10 
percent evaluation was assigned.

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in August 1997.  It was reported that he 
noticed pain in the anterior aspect of the tibia if he stood 
for a prolonged period of time or while running.  The 
anterior aspect of the tibia on both sides was tender to the 
touch and they were moderately tender at the time of the 
examination.  The pertinent diagnosis was "shin splints 
repair, status of both tibia anteriorly with minimal to 
moderate symptomatology."

On VA examination in November 1997, the veteran complained of 
pain in the tibia, particularly if he was bumped or kicked in 
both tibia.  He had no limitation of motion over the ankle or 
knee secondary to this.  There was no deformity of the tibia 
on either side.  It was indicated that X-rays in the past of 
both tibias had been negative.  The impression was 
periostitis of the medial anterior aspect of the lower 
portion of both tibias, with no limitation of motion of the 
ankle or knee on either side.

In January 199, the veteran was afforded a VA Fee Basis 
examination.  He was wearing arch supports for fallen arches.  
He stated that his condition had not improved.  He related 
that his shins were still painful.  He reported pain with 
both tibias.  He noted that standing, walking and running 
tended to result in flare-ups of pain.  He added that he was 
working as a security guard, and spent a considerable amount 
of time riding in a cart.  On examination, the veteran wore 
bilateral arch supports for his feet.  Palpation of the tibia 
revealed point tenderness on the lower 1/3 of both tibias.  
This was primarily on the medial side of the tibia.  There 
was no discomfort with the fibula.  There was no swelling or 
discoloration of the knees.  He had a normal gait.  Both 
lower extremities from the anterior superior iliac spine to 
the medial malleolus measured 90 centimeters bilaterally.  He 
showed no abnormal weight bearing with his feet or shoes.  An 
evaluation of the knees was essentially normal.  They were 
nontender and had full range of motion.  The diagnosis was 
bilateral periostitis of both tibia.  The examiner stated 
that the veteran should continue to avoid running and 
prolonged standing and walking for more than six hours.  

The veteran failed to report for VA examinations scheduled in 
January and March 2000.


Analysis 

The veteran's bilateral periostitis of the tibias is 
currently rated by analogy as a single disability under 
Diagnostic Code 5262, which contemplates impairment of the 
tibia and fibula.  Under this code, malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted if 
the knee or ankle disability is moderate.  38 C.F.R. § 4.71a.

Initially, the Board observes that according to the evidence 
of record the veteran has objectively confirmed periostitis 
of both tibias, in which each tibia is manifested by pain and 
tenderness.  In this context, the veteran may be properly 
rated for the periostitis of his right and left tibias as 
separate and distinct disabilities without violating the 
principles against pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (separate evaluations are warranted 
where the symptomatology for the conditions is distinct and 
separate); 38 C.F.R. §§ 4.14, 4.25(b) (unless otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately).  Thus, the Board determines that the veteran's 
periostitis of both tibias are two separate, non-overlapping, 
disabilities, in which a separate rating for each tibia is 
warranted.

Upon reviewing the pertinent medical evidence of record under 
the rating schedule, it is apparent that the veteran's right 
and left lower extremity disabilities manifest pain and 
moderate tenderness to touch over the anterior aspect of the 
tibia on both sides, as demonstrated by the subjective 
complaints reported by the veteran and the findings 
documented at the time of the VA examinations.  While the VA 
examiner in August 1997 described the veteran's symptoms as 
minimal to moderate, the VA examination conducted in November 
1997 reveals that the veteran demonstrated a full range of 
motion of the ankles and knees, and that there was no 
evidence of any deformity of either tibia.  Similarly, the 
most recent VA examination for which the veteran reported, 
conducted in January 1999, the positive findings were limited 
to point tenderness over the area of the tibias.  That same 
examination, however, showed no evidence of swelling or 
discoloration.  The veteran's knees, to include range of 
motion, were normal; and no abnormal weight bearing was 
demonstrated.  Given these findings, particularly when viewed 
in conjunction with the objective findings of a normal range 
of knee and ankle motion, moderate tenderness to palpation 
over the area of both tibias, and the veteran's complaints of 
pain, the Board, after resolving all reasonable doubt in 
favor of the veteran, finds that the veteran's periostitis of 
the right and left tibias warrants a 10 percent evaluation 
for each tibia, which is the minimum compensable evaluation 
for impairment of the tibia under Diagnostic Code 5262.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.59; see 
generally DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. 
§§ 4.40, 4.45.  However, as the foregoing evidence is not 
clinically characteristic of moderate knee or ankle 
disability, or limitation of knee or ankle motion, which is 
required for a higher evaluation under Diagnostic Codes 5260, 
5261, 5262, and 5270, the Board determines that an evaluation 
in excess of 10 percent for periostitis of each tibia is not 
warranted.






II.  A Compensable Evaluation for 
Residuals of a Rotator Cuff Injury to the 
Left Shoulder 

Factual background

On a Medical Evaluation Board examination in February 1997, 
it was indicated that the veteran sustained a direct blow to 
his left shoulder during Basic Training.  He had some popping 
and catching symptoms.  He had been diagnosed with rotator 
cuff tendinitis, which was mild.  An examination revealed 
that he had full range of motion of the left shoulder.  He 
had negative impingement and negative apprehension.  He had 
some popping symptoms with abduction and extension around the 
shoulder joint.  He was mildly tender along the anterior 
border of his acromion.  It was noted that the veteran was 
right-handed.

On VA examination in August 1997, the veteran reported that 
he had pain in the left shoulder with mowing the lawn.  He 
also noticed pain in the posterior aspect with any strenuous 
activity and a clicking sensation when he moved the shoulder 
anteriorly and superiorly.  There was tenderness over the 
supraspinatous tendon on examination.  Forward flexion and 
abduction were to 180 degrees.  Internal rotation was to 90 
degrees and external rotation was to 30 degrees.  There was 
crepitation posteriorly with the extremes of motion.  An X-
ray of the left shoulder was normal.  The pertinent diagnosis 
was supraspinatus tendinitis of the left shoulder with no 
limitation of motion.  

The veteran was again examined by the VA in November 1997.  
He stated that he had pain in the posterior aspect of the 
shoulder and when he moved the shoulder anteriorly and 
inferiorly, he had a clicking sound beneath the scapula.  On 
examination of the shoulder, abduction was to 180 degrees; 
forward elevation was complete to 180 degrees with the 
humerus held vertically; internal rotation was to 90 degrees; 
external rotation was to 30 degrees; with the humerus held 
horizontally, internal and external rotation were to 85 
degrees in each direction.  The veteran stated that he had 
some pain in the shoulder associated with strenuous exercise 
and lifting some heavy items.  He also had some aching pain 
in the shoulder upon arising in the morning with pain beneath 
the scapula.  The diagnosis was scarring between the 
subscapularis muscle and the posterior thorax of the left 
shoulder, with persistent clicking with superior and inferior 
motion, with no limitation of motion of the shoulder and some 
aching pain, particularly upon arising in the morning.  


Analysis 

A 20 percent evaluation may be assigned for nonunion of the 
clavicle or scapula of the minor extremity with loose 
movement.  A 10 percent evaluation may be assigned for 
nonunion of the clavicle or scapula of the minor extremity 
without loose movement or for malunion of the clavicle or 
scapula.  Diagnostic Code 5203.

A 20 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to midway between 
the side and shoulder level or at the shoulder level.  
Diagnostic Code 5201.

The record establishes that the veteran continues to 
experience pain in the left shoulder.  It is noted that 
tenderness and a clicking sensation were present on the VA 
examination in August 1997.  Although full range of motion 
was documented on the November 1997 VA examination, the Board 
points out that he had pain with strenuous activity.  The 
Board acknowledges that there is no clinical evidence of 
malunion or nonunion of the left shoulder.  Thus, a higher 
rating on the basis of the schedular criteria is not 
warranted.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 would warrant a 
higher rating.  See Spurgeon, 10 Vet. App. at 194; and 
DeLuca, 8, Vet. App. at 202.  The most recent VA examination 
showed that the experiences pain on use of the left shoulder.  
Therefore, a 10 percent rating is warranted under these 
provisions.




ORDER

A separate 10 percent evaluation for periostitis of the right 
tibia is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

A separate 10 percent evaluation for periostitis of the left 
tibia is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An evaluation in excess of 10 percent for periostitis of 
right tibia is denied.

An evaluation in excess of 10 percent for periostitis of left 
tibia is denied.

A 10 percent evaluation for residuals of a rotator cuff 
injury of the left shoulder is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

